Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as filed on 5/29/2020 are currently pending and considered below.

Priority Date
A priority date of 5/29/2020, which is the filing date of non-provisional application no. 16/887,605, will be applied to the present application. The provisional application, 62/853,933, to which the present application claims priority, does not appear to disclose the subject matter of the independent claims. Specifically, provisional application 62/853,933, does not appear to disclose at the “analyze a plurality of electronic medical records to determine a first plurality of patients associated with the medical trial and a first trial status during a time period; analyze the plurality of electronic medical records to determine a second plurality of patients associated with the medical trial and a second trial status during the time period; analyze the plurality of electronic medical records to determine a third plurality of patients associated with a status change during the time period, wherein the status change includes a change from a pre-screening status to the first trial status during the time period” limitations. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-20, recites: A system for mining trial information from electronic medical records, comprising: 
at least one processor programmed to: analyze a plurality of electronic medical records to determine a first plurality of patients associated with the medical trial and a first trial status during a time period; 
analyze the plurality of electronic medical records to determine a second plurality of patients associated with the medical trial and a second trial status during the time period; 
analyze the plurality of electronic medical records to determine a third plurality of patients associated with a status change during the time period, wherein the status change includes a change from a pre-screening status to the first trial status during the time period; and 
cause a display to display a graphical user interface comprising at least a first area and a second area, the first area being configured to display a representation of a number of the first plurality of patients associated with the first trial status and a representation of a number of the second plurality of patients associated with the second trial status, and the second area being configured to display a representation of a number of the third plurality of patients associated with the status change.

“a mental process.” For example, the human mind is capable of "collecting information, analyzing it, and displaying certain results of the collection and analysis.” See, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
Independent claims 19 and 20 contain nearly identical limitations, and are similarly rejected. Dependent claims 2-18 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent claim 1. For example, claims 2-18 merely describe a type of data and analysis of the data, and therefore serve only to further limit the abstract idea. 

Step 2A of the Alice/Mayo Test - Prong Two
A system for mining trial information from electronic medical records, comprising: 
at least one processor programmed to: analyze a plurality of electronic medical records to determine a first plurality of patients associated with the medical trial and a first trial status during a time period; 
analyze the plurality of electronic medical records to determine a second plurality of patients associated with the medical trial and a second trial status during the time period; 
analyze the plurality of electronic medical records to determine a third plurality of patients associated with a status change during the time period, wherein the status change includes a change from a pre-screening status to the first trial status during the time period; and 
cause a display to display a graphical user interface comprising at least a first area and a second area, the first area being configured to display a representation of a number of the first plurality of patients associated with the first trial status and a representation of a number of the second plurality of patients associated with the second trial status, and the second area being configured to display a representation of a number of the third plurality of patients associated with the status change.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to Well-Understood, Routine, Conventional Activity– for example, the recitation of “at least one processor programmed to” and “display a graphical user interface,” which amounts to a generic computer component performing a generic computer function, see MPEP 2106.05(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that have been recognized as well-understood, routine, and conventional activity in particular fields.
The “at least one processor” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Intellectual Ventures, LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
The “graphical user interface” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2008/0052126 to Sasai at 0070 and U.S. Patent Publication No. 2014/0184608 to Robb at 0030 
Dependent claims 2-20 recite further steps, but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than 
The “database” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication Nos. 2017/0116373 to Ginsburg, at para. 0142; and 2018/0043182 to Wu, at para. 0097.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2014/0316793 to Pruit (“Pruit”) in view of U.S. Patent No. 6,904,434 to Wallach (“Wallach”)
Regarding claim 1, Pruit discloses: 
A system for mining trial information from electronic medical records, comprising: (Pruit, Title: Systems and methods for recruiting and matching patients for clinical trials) at least one processor programmed to: (Pruit, 0089: the system 300 includes a computer/server platform 301 including a processor 302, which executes instructions)
analyze a plurality of electronic medical records to determine a first plurality of patients associated with the medical trial and a first trial status during a time period; (Pruit, 0073: analyze electronic medical records to identify symptoms and diagnoses for patients that match profile information on the clinical trials) 
analyze the plurality of electronic medical records to determine a second plurality of patients associated with the medical trial and a second trial status during the time period; (Pruit, 0043: an initial screening can be followed by a sub-screening (see also Fig. 2), which would create a second plurality (a specific sub-set of patients) of patients associated with a second status, such as patients with unique symptoms or conditions, and these patients are enrolled) 
analyze the plurality of electronic medical records to determine a third plurality of patients (Pruit, 0081: the medical data of some users is pre-screened) associated with a status change during the time period, (Pruit, 0080: a user can select to be “pre-screened” for a clinical trial, construed as a status change because status of that user is changed to show the user’s interest, and this occurs during some time period) wherein the status change includes a change from a pre-screening status to the first trial status during the time period; and (Pruit, 0081: following the pre-screening, some users are designated a match, while others are designated a non-math, and users that are a match would then enter the screening process as shown in Fig. 2) 
cause a display to display a graphical user interface comprising at least a first area and a second area, (Pruit, Fig. 27: a GUI with a fist area showing patient matches and patients enrolled, and a second area showing current studies) the first area being configured to display a representation of a number of the first plurality of patients associated with the first trial status (Pruit, Fig. 27: showing 572 patients that matched the profile information of the clinical trial) and a representation of a number of the second plurality of patients associated with the second trial status, and (Pruit, Fig. 27: showing 200 patients enrolled in the clinical trial) 
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a visual display with two areas, and the second area being configured to display a representation of a number of the third plurality of patients associated with the status change. (Wallach, Fig. 16: showing a visual display of the total number of patients screened, see col. 16, lines 27-41) 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the display of screened patient values, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that graphically portraying various enrollment statuses can assist clinical trial administrators in quickly identifying positive and negative status situations. (Wallach, col. 16, lines 27-41).

claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein analyzing the plurality of electronic medical records to determine the first plurality of patients includes accessing a table storing patient information for the trial, (Pruit, 0042: a server 102 includes databases storing personal health information and clinical trial information, and databases store information in a tabular format) wherein the table includes at least a first plurality of fields storing patient identifiers, (Pruit, 0042: Personal Health Records) a second plurality of fields storing an identifier of the first trial status, (Pruit, 0042: clinical trial information). 
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a third plurality of fields storing an identifier of the time period. (Wallach, col. 11, lines 5-17: a timestamp is stored in a table)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the timestamp, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that a timestamp assists medical professions by providing a historical records of a subject’s statuses over the course of a clinical trial. (Wallach, col. 11, lines 5-17).

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein analyzing the plurality of electronic medical records to determine the second plurality of patients includes accessing a table storing patient information for the trial, (Pruit, 0042: a server 102 includes databases storing personal health information and clinical trial information, and databases store information in a tabular format) wherein the table includes at least a first plurality of fields storing patient identifiers, (Pruit, 0042: Personal Health Records) a second plurality of fields storing an identifier of the first trial status, (Pruit, 0042: clinical trial information). 
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a third plurality of fields storing an identifier of the time period. (Wallach, col. 11, lines 5-17: a timestamp is stored in a table)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the timestamp, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that a timestamp assists medical professions by providing a historical records of a subject’s statuses over the course of a clinical trial. (Wallach, col. 11, lines 5-17).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein analyzing the plurality of electronic medical records to determine the third plurality of patients associated with the status change comprises: accessing a table storing patient information for the trial, (Pruit, 0042: a server 102 includes databases storing personal health information and clinical trial information, and databases store information in a tabular format) wherein the table includes at least a first plurality of fields storing patient identifiers (Pruit, 0042: Personal Health Records) and a second plurality of fields storing an identifier of a trial status associated with a corresponding patient; and (Pruit, 0042: clinical trial information)
determining, based on the first plurality of fields and the second plurality of fields, the third plurality of patients having the status change (Pruit, 0080: a user can select to be “pre-screened” for a clinical trial, construed as a status change because status of that user is changed to show the user’s interest, and this occurs during some time period) from the pre-screening status to the first trial status during the time period. (Pruit, 0081: following the pre-screening, some users are designated a match, while others are designated a non-math, and users that are a match would then enter the screening process as shown in Fig. 2)

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the plurality of electronic medical records are stored in a database. (Pruit, 0042: a server 102 includes databases storing personal health information).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the first trial status includes a status of being ineligible for the trial. (Pruit, 0046: a match score is construed as a status of being eligible or ineligible because it determines the patient’s eligibility for a particular trial, see also para. 0070)

Regarding claim 7, Pruit discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the first trial status includes a status of the trial being discontinued for a patient. (Pruit, 0046: the match score would determine that a patient is ineligible for a particular study, and therefore discontinued for that patient)

Regarding claim 8, Pruit discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the first trial status includes a status that a patient has failed a screening. (Pruit, 0043: during screening, patients who do not meet the evaluation criteria will fail the screening, see also para. 0070 that screening includes exclusion criteria)

claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
the graphical user interface comprises information relating to one or more reasons why one or more patients have the first trial status. (Pruit, 0087: the patient is provided with offers for new drugs, treatments, devices, health insurance, patient groups, etc. based on their medical information and the clinical trials they have participated in, which would include reasons why the patient matches the profile of a clinical trial)

Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the representation of the number of the first plurality of patients includes numerical text. (Pruit, Fig. 27: showing 572 patients matched the profile of the clinical trial)

Regarding claim 11, Pruit discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the representation of the number of the second plurality of patients includes a graphical representation. (Pruit, Fig. 27: showing 200 patients, which is a graphical representation, enrolled in the clinical trial)

Regarding claim 12, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a visual display wherein the graphical user interface comprises a bar graph comprising a first bar and a second bar, (Wallach, Fig. 16) and the first bar representing the number of the first plurality of patients associated with the first trial status, (Wallach, Fig. 16: showing a bar graph of the total number of patients screened, see col. 16, lines 27-41) the second bar representing of the number of the second plurality of patients associated with the second trial status (Wallach, Fig. 16: showing a bar of the total patients re-screened, see col. 16, lines 27-41).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the bar graph display, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that graphically portraying various enrollment statuses can assist clinical trial administrators in quickly identifying positive and negative status situations. (Wallach, col. 16, lines 27-41).

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses: 
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a visual display wherein the first bar is in a first color and the second bar is in a second color. (Wallach, Fig. 16: showing a bars with different shading, which is a different color).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the bar graph display, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that graphically portraying various enrollment statuses can assist clinical trial administrators in quickly identifying positive and negative status situations. (Wallach, col. 16, lines 27-41).

Regarding claim 14, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
the first trial status includes at least one of a status of being ineligible for the trial,  (Pruit, 0046: a match score is construed as a status of being eligible or ineligible because it determines the patient’s eligibility for a particular trial, see also para. 0070)a status of the trial being discontinued for a patient, or a status that a patient has failed a screening; and 
the at least one processor is further programmed to generate a report comprising information relating to one or more reasons why at least one of the first plurality of patients has the first trial status. (Pruit, 0087: the patient is provided with offers for new drugs, treatments, devices, health insurance, patient groups, etc., construed as a report, which is based on their medical information and the clinical trials they have participated in, which would include reasons why the patient matches the profile of a clinical trial)

Regarding claim 15, Pruit discloses each of the limitations of claim 1 as discussed above, and further discloses: 
analyze the plurality of electronic medical records to determine a fourth plurality of patients associated with the medical trial and the first trial status during a second time period; (Pruit, 0073: analyze electronic medical records to identify symptoms and diagnoses for patients that match profile information on the clinical trials, which is followed by multiple sub-screenings, which would create a fourth plurality of patients)
analyze the plurality of electronic medical records to determine a fifth plurality of patients associated with the medical trial and the second trial status during the second time period; and (Pruit, 0043: there are multiple sub-screening (see also Fig. 2), which would create a fifth plurality (a specific sub-set of patients) of patients associated with a second status, such as patients with unique symptoms or conditions, and this would be completed during a different time period than the previous screenings)
analyze the plurality of electronic medical records to determine a sixth plurality of patients (Pruit, 0081: the medical data of some users is pre-screened, which can be a sixth plurality of patients depending on the number of sub-screenings) associated with the status change from the pre-screening status to the first trial status during the second time period (Pruit, 0080: a user can select to be “pre-screened” for a clinical trial, construed as a status change because status of that user is changed to show the user’s interest, and this occurs during a time period), wherein: 
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a visual display with two areas, and the first area comprises a representation of a number of the fourth plurality of patients and a representation of a number of the fifth plurality of patients, and (Wallach, Fig. 16: showing a visual display of the including fourth and fifth plurality of patients, see col. 16, lines 27-41)
the second area comprises a representation of a number of the sixth plurality of patients. (Wallach, Fig. 16: showing a visual display of the including a sixth plurality of patients, see col. 16, lines 27-41)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the display of screened patient values, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that graphically portraying various enrollment statuses can assist clinical trial administrators in quickly identifying positive and negative status situations. (Wallach, col. 16, lines 27-41).

Regarding claim 16, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the graphical user interface further comprises a third area configured to display a representation of a current number of patients having the first trial status. (Pruit, Fig. 27: showing 572 patients that matched the profile information of the clinical trial)

Regarding claim 17, Pruit discloses each of the limitations of claim 1 as discussed above, and further discloses: 
 that it is old and well-known in the art of healthcare to include wherein the time period is determined based on an input by a user. (Wallach, col. 17, lines 9-20: dropdown controls that allow user to select a time interval) 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the selectable time intervals, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that selectable time intervals can assist clinical trial administrators in quickly identifying positive and negative status situations. (Wallach, col. 16, lines 27-41).

Regarding claim 18, Pruit discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein at least one processor is further programmed to: receive a user input relating to the first plurality of patients; and (Pruit, 0019: patients input profile information)
cause, based on the user input, (Pruit, 0039: the profile information is used to generate a score for the patient) the graphical user interface to display a third area comprising patient information of at least one of the first plurality of patients, (Pruit, 0076: the score is displayed on a GUI) wherein the third area at least partially overlaps with the first area or the second area. (Pruit, Fig. 25: the score is displayed on a separate tab, which is a third area)

    PNG
    media_image1.png
    249
    536
    media_image1.png
    Greyscale


Regarding claim 19, Pruit discloses: 
A computer-implemented method for mining trial information from electronic medical records, comprising: (Pruit, Title: Systems and methods for recruiting and matching patients for clinical trials) 
analyzing a plurality of electronic medical records to determine a first plurality of patients associated with the medical trial and a first trial status during a time period; (Pruit, 0073: analyze electronic medical records to identify symptoms and diagnoses for patients that match profile information on the clinical trials) 
analyzing the plurality of electronic medical records to determine a second plurality of patients associated with the medical trial and a second trial status during the time period; (Pruit, 0043: an initial screening can be followed by a sub-screening (see also Fig. 2), which would create a second plurality (a specific sub-set of patients) of patients associated with a second status, such as patients with unique symptoms or conditions, and these patients are enrolled)
analyzing the plurality of electronic medical records to determine a third plurality of patients (Pruit, 0081: the medical data of some users is pre-screened) associated with a status change during the time period, (Pruit, 0080: a user can select to be “pre-screened” for a clinical trial, construed as a status change because status of that user is changed to show the user’s interest, and this occurs during some time period) wherein the status change includes a change from a pre-screening status to the first trial status during the time period; and (Pruit, 0081: following the pre-screening, some users are designated a match, while others are designated a non-math, and users that are a match would then enter the screening process as shown in Fig. 2)
causing a display to display a graphical user interface comprising at least a first area and a second area, (Pruit, Fig. 27: a GUI with a fist area showing patient matches and patients enrolled, and a second area showing current studies) the first area being configured to display a representation of a number of the first plurality of patients associated with the first trial status (Pruit, Fig. 27: showing 572 patients that matched the profile information of the clinical trial) and a representation of a number of the second plurality of patients associated with the second trial status, and (Pruit, Fig. 27: showing 200 patients enrolled in the clinical trial)
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a visual display with two areas, and the second area being configured to display a representation of a number of the third plurality of patients associated with the status change. (Wallach, Fig. 16: showing a visual display of the total number of patients screened, see col. 16, lines 27-41) 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the display of screened patient values, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that graphically portraying various enrollment statuses can assist clinical trial administrators in quickly identifying positive and negative status situations. (Wallach, col. 16, lines 27-41).

claim 20, Pruit discloses: 
A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to: (Pruit, Title: Systems and methods for recruiting and matching patients for clinical trials) 
analyze a plurality of electronic medical records to determine a first plurality of patients associated with the medical trial and a first trial status during a time period; (Pruit, 0073: analyze electronic medical records to identify symptoms and diagnoses for patients that match profile information on the clinical trials) 
analyze the plurality of electronic medical records to determine a second plurality of patients associated with the medical trial and a second trial status during the time period; (Pruit, 0043: an initial screening can be followed by a sub-screening (see also Fig. 2), which would create a second plurality (a specific sub-set of patients) of patients associated with a second status, such as patients with unique symptoms or conditions, and these patients are enrolled) 
analyze the plurality of electronic medical records to determine a third plurality of patients (Pruit, 0081: the medical data of some users is pre-screened) associated with a status change during the time period, (Pruit, 0080: a user can select to be “pre-screened” for a clinical trial, construed as a status change because status of that user is changed to show the user’s interest, and this occurs during some time period) wherein the status change includes a change from a pre-screening status to the first trial status during the time period; and (Pruit, 0081: following the pre-screening, some users are designated a match, while others are designated a non-math, and users that are a match would then enter the screening process as shown in Fig. 2) 
cause a display to display a graphical user interface comprising at least a first area and a second area, (Pruit, Fig. 27: a GUI with a fist area showing patient matches and patients enrolled, and a second area showing current studies) the first area being configured to display a representation of a number of the first plurality of patients associated with the first trial status (Pruit, Fig. 27: showing 572 patients that matched the profile information of the clinical trial) and a representation of a number of the second plurality of patients associated with the second trial status, and (Pruit, Fig. 27: showing 200 patients enrolled in the clinical trial) 
Pruit does not explicitly disclose, but Wallach teaches that it is old and well-known in the art of healthcare to include a visual display with two areas, and the second area being configured to display a representation of a number of the third plurality of patients associated with the status change. (Wallach, Fig. 16: showing a visual display of the total number of patients screened, see col. 16, lines 27-41) 
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Pruit to include the display of screened patient values, as taught by Wallach, because both Pruit and Wallach deal with screening patients for clinical trials, and Wallach teaches that graphically portraying various enrollment statuses can assist clinical trial administrators in quickly identifying positive and negative status situations. (Wallach, col. 16, lines 27-41).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686






	/Victoria P Augustine/                    Supervisory Patent Examiner, Art Unit 3686